Citation Nr: 0516576	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  04-32 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
arthritis, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945 and from January 1951 to September 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  The Board denied service connection for left knee 
arthritis by decisions dated in October 1959, August 1968, 
and March 1997.  

2.  The Veterans Claims Court affirmed the Board's March 1997 
denial by decision dated in April 1998. 

3.  The RO denied service connection for left knee arthritis 
by decision dated in February 2001.  The veteran was notified 
but did not timely appeal that decision.

4.  The RO's February 2001 decision represents the last final 
disallowance of entitlement to service connection for left 
knee arthritis on any basis.  

5.  In May 2003, the veteran filed the current claim seeking 
to reopen the claim of service connection for left knee 
arthritis.

6.  Evidence received since the RO's February 2001 decision, 
which consists only of the veteran's written statements, does 
not relate to a necessary unestablished fact or raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The evidence submitted subsequent to the RO's February 2001 
decision denying the claim of entitlement to service 
connection for arthritis, left knee, is not new and material 
and the claim is not reopened.  38 U.S.C.A. §§ 5103(a), 
5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Second, if VA determines 
that new and material evidence has been added to the record, 
the claim is reopened and VA must evaluated the merits of the 
veteran's claim in light of all the evidence, both new and 
old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a).  This version of the regulation became effective 
in August 2001.  As the veteran filed his claim in May 2003, 
the this version of 38 C.F.R. § 3.156(a) is applicable in 
this case.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage).

Historically, the veteran filed an initial claim for 
arthritis of the left knee in the 1950s, which was denied by 
rating decision dated in March 1959.  Subsequently, he has 
filed multiple claims on this issue.  Significantly, the 
issue was denied by the Board in October 1959, August 1968, 
and March 1997.  Moreover, by decision dated in April 1998, 
the Veterans Claims Court upheld the Board's March 1997 
denial.

In January 2001, the veteran again filed a claim for 
arthritis of the left knee.  In a February 2001 rating 
decision, the RO considered, among other things, a private 
medical statement from Dr. Monroe, multiple VA examinations, 
and other medical evidence, and denied the claim.  The 
veteran was notified but did not timely appeal.  This is the 
last final denial on the issue.

In May 2003, the veteran filed a claim to reopen and a claim 
for clear and unmistakable error (CUE) in the February 2001 
rating decision.  The new and material evidence claim was 
denied in July 2003, a statement of the case was issued in 
July 2004, followed by a timely appeal in August 2004.  This 
issue is ready for appellate review.  

Parenthetically, the CUE claim was denied by rating decision 
dated in October 2004.  In a statement dated in June 2005 the 
veteran's representative pointed out the following:  "The 
veteran has not appealed this issue, and therefore it is not 
properly before the Board."  The veteran challenges the 
"bifurcation" of the claim into the new and material 
arguments and the CUE aspects; however, as there are 
completely different standards for each, the Board will 
address only the new and material issue, which is the only 
issue on appeal.

Turning now to the merits of the veteran's claim to reopen, 
the Board finds that the claim must be denied.  To that end, 
the Board notes that the only evidence submitted since the 
February 2001 denial are the various written statements 
submitted by the veteran himself.  In effect, he maintains 
that he injured his knee in service, sought treatment after 
discharge for arthritis of the knee, and continues to have 
problems with arthritis in the left knee.   

Although the statements were written since the February 2001 
decision, this evidence is basically the same arguments that 
the veteran has maintained since the 1950s.  A simple 
reiteration of the facts is not sufficient to reopen a 
previously denied claim.

Accordingly, the Board concludes that the veteran's written 
statements are not "new" and "material" to reopen his 
claim as required under the applicable statutory and 
regulatory provisions.  Moreover, he is not competent to 
establish a medical relationship between a current knee 
disability and any incident of his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the Board finds that the additional evidence 
submitted since the February 2001 decision is not new and 
material, does not raise a reasonable possibility of 
substantiating the veteran's claim, and does not warrant 
reopening of the claim of service connection.  Accordingly, 
the February 2001 rating decision is final and the veteran's 
claim to reopen must be denied.

To reiterate, the Board is aware that the veteran's claim for 
CUE in the February 2001 decision is still pending.  If that 
claim is ultimately appealed to the Board, it will be taken 
up at the appropriate time.  For now, the Board does not have 
jurisdiction over that issue.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in June 2003, prior to the initial 
adjudication of his claim in July 2003.  

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The June 2003 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  The veteran was notified of the need to give to VA 
any evidence pertaining to his claim.  In addition, 38 C.F.R. 
§ 3.159(b)(1) was cited in the July 2004 statement of the 
case.  Therefore, no further action is necessary under the 
mandate of the VCAA.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, each of the content 
requirements of a VCAA notice has been fully satisfied.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, all identified and authorized post-
service medical records relevant to the issue on appeal have 
been requested or obtained.  Therefore, there is no basis for 
a remand at this time.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that the available medical evidence is 
sufficient for an adequate determination.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.


ORDER

New and material evidence having not been submitted, the 
claim for entitlement to service connection for arthritis, 
left knee, is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


